


--------------------------------------------------------------------------------



 STRATIX®  | Enabling Enterprise Mobility Solutions 
 
SUBCONTRACT NO.:  TAV1(b)OO-07-001
 
This Subcontract (“Agreement”) is entered into and made effective this 1 day of
June, 2007 (hereinafter referred to as the effective date of the Agreement), by
and between STRATIX CORPORATION hereinafter known as “Contractor”), a Georgia
corporation with principal offices in Norcross, Georgia, and ORBIT ONE
COMMUNICATIONS, INC. (hereinafter “Subcontractor’) a Montana corporation with
headquarter offices in Bozeman, Montana. Contractor and Subcontractor
hereinafter individually shall be referred to as “Party” and collectively shall
be referred to as “Parties.”
 
WITNESSETH:
 
WHEREAS, Contractor has been awarded a Blanket Purchase Agreement No.
************ (the “BPA”), which has been issued by Department of Homeland
Security (DHS) Federal Emergency Management Agency (FEMA) through Contractor’s
General. Services Administration (“GSA”) Contract No. ********* to provide O&M
services in support of the Total Asset Visibility logistics System (“TAV
Program”) and
 
WHEREAS, Contractor has been awarded delivery order No. ************* (“Delivery
Order”) under the BPA and desires to have Subcontractor perform certain data
messaging services and provide data messaging hardware for GPS devices required
by the Delivery Order; and
 
WHEREAS, Subcontractor desires to undertake the performance of the data
messaging services and hardware;
 
NOW THEREFORE, in consideration of the promises and covenants hereinafter set
forth, the Parties agree as follows:
 


[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

   
Page
ARTICLE 1
Type of Subcontract
3
ARTICLE 2
Period of Performance
3
ARTICLE 3
Statement of Work and Performance or Delivery Schedule
4
ARTICLE 4
Customer Satisfaction and Quality Standards
4
ARTICLE 5
Ordering
4
ARTICLE 6
Availability of Funds for the Next Fiscal Year (FAR 52.232-19)
5
ARTICLE 7
Payment
6
ARTICLE 8
Invoicing
8
ARTICLE 9
Liability and Indemnity
9
ARTICLE 10
Inspection
9
ARTICLE 11
Warranties
10
ARTICLE 12
Intellectual Property
11
ARTICLE 13
Confidentiality
12
ARTICLE 14
Cyber Security
13
ARTICLE 15
Delays
13
ARTICLE 16
Personnel
15
ARTICLE 17
Technical Direction
15
ARTICLE 18
Changes
16
ARTICLE 19
Stop Work Order
17
ARTICLE 20
Termination
18
ARTICLE 21
Disputes
18
ARTICLE 22
Records Retention and Audit
19
ARTICLE 23
Compliance With Federal, State, and Local Laws
19
ARTICLE 24
Organizational Conflicts of Interest
19
ARTICLE 25
Assignments and Delegations
20
ARTICLE 26
Subcontracting
20
ARTICLE 27
Bankruptcy
20
ARTICLE 28
Insurance
21
ARTICLE 29
Independent Contractor
21
ARTICLE 30
Subcontract Administration
22
ARTICLE 31
No Waiver of Conditions
22
ARTICLE 32
Documents Incorporated By Reference
23
ARTICLE 33
Applicable Law and Interpretation of Subcontract
23
ARTICLE 34
Order of Precedence
24
Attachment A:
Statement of Work, Payment Schedule and Pricing
25
Attachment B:
Other Incorporated Clauses
26





--------------------------------------------------------------------------------



 
ARTICLE 1
 
 
Type of Subcontract
 
This is a Commercial Item firm-fixed, price Subcontract and Subcontractor will
provide **** Globalstar Simplex Data Messaging services and provide ****
required hardware for those services as required by individual Task Orders and
the Statement of Work and Schedule (as listed in Attachment A) on a Fixed Price
basis (“Data Messaging Services”).
 
Contractor agrees to purchase exclusively from Subcontractor, and Subcontractor
agrees to provide **** Data Messaging Services that are ordered under the BPA
and Delivery Order during the period of performance of this Agreement
 
 
ARTICLE 2
 
 
Period of Performance
 
2.1  The period of performance of this Subcontract shall be from June 1, 2007,
and continue through December 31, 2007, or as otherwise agreed by the Parties in
a properly executed, written Subcontract modification. Should services,
products, supplies, or item be added to or deleted from the Statement of Work,
as initiated by the Government, a formal written modification to this
Subcontract, any revision to the period of performance shall be stated in such
modification.
 
2.2  The period of performance for Delivery Orders issued under this agreement
will be as defined in the Delivery Order.
 
2.3  This Subcontract is subject to two Option Periods and Contractor agrees to
extend the period of performance for any Government-approved time period
extensions of the Delivery Order.  Thirty (30)-days prior to the expiration date
of the Subcontract, Contractor will give Subcontractor written notice of its
intention to extend the period of performance.  These option periods are as
follows:
 
Option Period 1: 01 January 2008 through 31 December 2008.
 
Option Period 2: 01 January 2009 through 31 May 2009.
 
2.4  Contractor agrees to extend Subcontract work under Government approved
Option Periods to Subcontractor and Subcontractor agrees to accept any such
Option Period extension.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3

--------------------------------------------------------------------------------





 
 
ARTICLE 3
 
 
Statement of Work and Performance or Delivery Schedule
 
3.1  Subcontractor shall perform the work set forth in Attachment “A,” entitled
“Statement of Work and Performance or Delivery Schedule,” which is attached
hereto and incorporated in this Subcontract as a part thereof.  The parties may
agree to add services, products, supplies, or items to this Agreement, by
executing a formal written modification to the Agreement including a revised
Attachment A.
 
 
ARTICLE 4
 
 
Customer Satisfaction and Quality Standards
 
4.1  Definitions.  “Acceptable Quality Level” is the minimum performance of each
requirement before the Government considers performance
unsatisfactory.  Specification of an acceptable quality level does not allow the
Contractor to knowingly provide defective service; instead, it is recognition of
the fact that defective performance may sometimes occur unintentionally.  As
long as performance does not fall below the specified acceptable performance
level, the Government will not deduct for poor performance.
 
4.2  Customer satisfaction is a priority and Subcontractor’s performance on any
task order must meet or exceed the Acceptable Quality Level stated in the TAV
Program Performance Based Service Contract Surveillance Plan (“Surveillance
Plan”) (See BPA No. **********************).  The following Surveillance Plan
requirements specifically relate to Surge Support Services and Subcontractor
must meet or exceed these threshold amounts:
 
Activity
Standard/Performance Requirement
AQL
Source
Surveillance Method
GPS Messaging Services
Accurate Messaging Data
90%
TAVCOM Reports
Periodic inspection
GPS Messaging Services
Visibility downtime due to issues with messaging data transmission
80%
TAVCOM
Periodic inspection

 
ARTICLE 5
 
 
Ordering
 
5.1  Contractor may order, from time to time, any services, products, supplies,
or items that it may need in accordance with the Statement of Work and Payment
Schedule in Attachment “A.”  Subcontractor is obligated to accept every such
order.
 
5.2  Any supplies and services to be furnished under this Subcontract shall be
ordered by issuance of delivery orders or task orders.  Such orders may be
issued from 01 June 2007 through 31 May 2009.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


4

--------------------------------------------------------------------------------





 
5.3  All delivery orders or task orders are subject to the terms and conditions
of this contract.  In the event of conflict between a delivery order or task
order and this contact, the contract shall control.
 
5.4  Such order shall contain the following information:  Subcontract number,
Delivery Order number; Subcontractor’s name and address; order number; specific
services, products, supplies, or items covered by order, estimated labor hours;
total burdened labor hour rates; total estimated costs; performance or delivery
schedule, and signature, title, and telephone number of an authorized
subcontractor representative.
 
5.5  Subcontractor shall acknowledge each order within two (2) business days
after receipt.
 
5.6  Each order is subject to the terms and conditions of this Subcontract.
 
5.7  An order may be issued during the term (period of performance) of this
Subcontract only.
 
5.8  A delivery order or task order is considered “issued” when the Contractor
either provides an electronic or hardcopy order to the Subcontractor or provides
telephonic notice.  In the event Contractor issues an order telephonically,
Contractor shall follow up such order with a hard copy within 24 hours.
 
 
ARTICLE 6
 
 
Availability of Funds for the Next Fiscal Year (FAR 52.232-19)
 
The Delivery Order is subject to funding requirements and from time to time
funds may not be available.  The Contractor’s obligation for performance of this
Subcontract is contingent upon the availability of appropriated funds from which
payment for Subcontract purposes can be made.  Individual Delivery Orders will
establish funding.  Unless this Agreement is amended in writing by mutual
agreement of the parties, Subcontractor is not obligated to incur expenses or
make commitments in excess of the amount stated in each Delivery Order and
Contractor is not obligated to compensate Subcontractor beyond the amount
stated.
 

5

--------------------------------------------------------------------------------





 
 
ARTICLE 7
 
 
Payment
 
7.1  The Contractor will pay the Subcontractor as follows upon the submission of
invoices or vouchers approved by the Contractor:
 
7.2.1                      The total Estimated Subcontract Fixed Price is as
follows:
 
Estimated Subcontract
Price/                                                                               $**********
 
Ceiling Price
 
7.2.2                      The total Estimated Subcontract Price represents
Contractor’s best estimate in the performance of this Subcontract.
 
7.2.3                      Contractor shall pay Subcontractor in accordance with
the Payment Schedule specified in Attachment “A.”  For the purpose of this
Subcontract, the Estimated Subcontract Price provided in this Article has been
established for the term of the Subcontract.  It is understood that
Subcontractor shall be paid only for items and services actually ordered not to
exceed $**********.
 
7.2.4                      Ceiling price.  The Estimated Subcontract Price of
$********** constitutes a “Ceiling Price.”  The Contractor shall not be
obligated to pay the Subcontractor any amount in excess of the ceiling price in
the Payment Schedule, and the Subcontractor shall not be obligated to continue
performance if to do so would exceed the ceiling price set forth in the
Schedule, unless and until the Contractor shall have notified the Subcontractor
in writing that the ceiling price has been increased and shall have specified in
the notice a revised ceiling that shall constitute the ceiling price for
performance under this Subcontract.  When and to the extent that the ceiling
price set forth in the Schedule has been increased, any hours expended and
material costs incurred by the Subcontractor in excess of the ceiling price
before the increase shall be allowable to the same extent as if the hours
expended and material costs had been incurred after the increase in the ceiling
price.
 
7.2.5                      Audit.  At any time before final payment under this
Subcontract the Contractor may request a Government assist audit of the invoices
or vouchers and substantiating material.  Each payment previously made shall be
subject to reduction to the extent of amounts, on preceding invoices or
vouchers, that are found by the auditing Government agency not to have been
properly payable and shall also be subject to reduction for overpayments or to
increase for underpayments.  Upon receipt and approval of the voucher or invoice
designated by the Subcontractor as the “completion voucher” or “completion
invoice” and substantiating material, and upon compliance by the Subcontractor
with all terms of this Subcontract, the Contractor shall promptly pay any
balance due the Subcontractor.  The completion invoice or voucher, and
substantiating material, shall be submitted by the Subcontractor as promptly as
practicable following completion of the work under this Subcontract but in no
event later than 1 year (or such longer period as the Contractor may approve in
writing) from the date of completion.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6

--------------------------------------------------------------------------------





 
7.2.6                      Assignment.  The subcontractor, and each assignee
under an assignment entered into under this Subcontract and in effect at the
time of final payment under this Subcontract, shall execute and deliver, at the
time of and as a condition precedent to final payment under this Subcontract, a
release discharging the Contractor, its officers, agents, and employees of and
from all liabilities, obligations, and claims arising out of or under this
Subcontract, subject only to the following exceptions:
 
(a)  Specified claims in stated amounts, or in estimated amounts if the amounts
are not susceptible of exact statement by the Subcontractor.
 
(b)  Claims, together with reasonable incidental expenses, based upon the
liabilities of the Subcontractor to third parties arising out of performing this
Subcontract, that are not known to the Subcontractor on the date of the
execution of the release, and of which the subcontractor gives notice in writing
to the Contractor not more than 6 years after the date of the release or the
date of any notice to the Subcontractor that the Contractor is prepared to make
final payment, whichever is earlier.
 
(c)  Claims for reimbursement of costs (other than expenses of the Subcontractor
by reason of its indemnification of the Contractor against patent liability),
including reasonable incidental expenses, incurred by the Subcontractor under
the terms of this Subcontract relating to patents.
 
7.2.7                      Refunds.  The Subcontractor agrees that any refunds,
rebates, or credits (including any related interest) accruing to or received by
the Subcontractor or any assignee, that arise under the materials portion of
this Subcontract and for which the Subcontractor has received reimbursement,
shall be paid by the Subcontractor to the Contractor.  The Subcontractor and
each assignee, under an assignment entered into under this Subcontract and in
effect at the time of final payment under this Subcontract, shall execute and
deliver, at the time of and as a condition precedent to final payment under this
Subcontract, an assignment to the Contractor of such refunds, rebates,  or
credits (including any interest) in form and substance satisfactory to the
Contractor.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7

--------------------------------------------------------------------------------





 
 
ARTICLE 8
 
 
Invoicing
 
8.1  Invoices for payment shall be submitted no more frequently than monthly to
********* at the address reflected below.  Subcontractor shall provide monthly
invoices not later than seven (7) business days after the close of any month, so
that Contractor can include those invoice amounts in its related invoicing as
requested by the Government.  Any invoice provided after that time limitation
shall be paid in the following month.
 
8.2  Invoices will be mailed to:
 
***************
 
********************
 
******************************
 
*********************
 
8.3  Invoices shall clearly reference a unique invoice number on each invoice,
period of incurred costs, and the date of the invoice. Invoices shall include
the “Amount Previously Billed,” the “Amount of this Invoice,” and the “Total
Amount Billed to Date” for each labor category.
 
8.4  Invoices (for T&M Orders) Invoices shall be signed and dated by the
cognizant Contractual Representative of the Subcontractor, verifying the costs
included are correct.
 
8.5  Each invoice shall contain the following information:  (a) Subcontract
number; (b) Delivery Order number, (c) Subcontractor name and address to where
payment is to be sent; (d) invoice (and order, if applicable) number; (e) items
covered by invoice, including: hours expended by labor category, time period
(e.g., payroll period), total burdened labor, other direct costs by line item,
total burdened other direct costs, base fee, and total invoice amount, where
applicable; (e) cumulative cost and fee through current invoice; and (f)
signature, title, and telephone number of an authorized Subcontractor
representative. Further invoicing requirements will be identified in each
individual Delivery Order.  If any Subcontractor cost is disallowed by the
Government at any time, Contractor shall not be liable to Subcontractor for the
amount of the disallowed cost.  If any such amount has been paid by Contractor
prior to a determination that it is not an allowable cost, Contractor may deduct
such amount from subsequent payments to Subcontractor or may require
Subcontractor to repay such amount
 
8.6  Unless otherwise stipulated in Attachment A, or as otherwise amended:
Contractor agrees to reimburse (pay) Subcontractor’s invoices based on
*******************
****************************************************************************************************************************************************************************
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8

--------------------------------------------------------------------------------





 
8.7  Unless otherwise stipulated in Attachment A, or as otherwise
amended:  Final payment (defined as the payment made by the Contractor to the
Subcontractor, of the entire unpaid balance of the subcontract sum as adjusted
by change orders) shall be made upon satisfactory completion of all work under
this Subcontract and formal acceptance of such work by Contractor’s Program
Manager; provided, however, that Contractor may withhold all or a portion of the
final payment pending final payment to Contractor under the Delivery Order.
 
 
ARTICLE 9
 
 
Liability and Indemnity
 
Except in the case of indemnification obligations and/or breaches of
confidentiality, in no event shall either party or its respective employees,
representatives or subsidiaries be liable for any consequential, indirect,
punitive, incidental, or special damages, whether foreseeable or unforeseeable,
and whether based upon lost goodwill, lost profits, loss of use of money, loss
of data or interruption in its use or availability, stoppage of work, impairment
of assets or otherwise arising out of breach of any express or implied warranty,
breach of contact, negligence, misrepresentation, strict liability in tort or
otherwise, and whether based on any term in any contract document, any
transaction performed or undertaken under or in connection with any contract
document or otherwise.  In no event shall either party be liable for damages in
excess of amounts payable to Subcontractor hereunder.
 
ARTICLE 10
 
 
Inspection
 
The Subcontractor shall only tender for acceptance those items that conform to
the requirements of this contract.  The Contractor reserves the right to inspect
or test any equipment that has been tendered for acceptance.  The Contractor may
require repair or replacement of nonconforming equipment at no increase in
contract price.  The Contractor must exercise its post acceptance rights (1)
within a reasonable time after the defect was discovered or should have been
discovered; and (2) before any substantial change occurs in the condition of the
item, unless the change is due to the defect in the item.

9

--------------------------------------------------------------------------------





 
ARTICLE 11
 
 
Warranties
 
11.1  Subcontractor represents and warrants
**********************************  ******************************************************************************************************************************************
(2) that all goods and services delivered pursuant hereto will be new, unless
otherwise specified, and free from defects in material and workmanship as set
forth on Subcontractor’s warranty for said goods or services; (3) that all goods
and services will conform to applicable specifications, drawings, and standards
of quality and performance, and that all items will be free from defects in
design and suitable for their intended purpose; (4) that the goods covered by
this order are fit and safe for consumer use, if so intended.  All
representations and warranties of Subcontractor together with its service
warranties and guarantees, if any, shall run to Contractor and the
Government.  The foregoing warranties shall survive any delivery, inspection,
acceptance, or payment by Buyer.
 
11.2  Subcontractor warrants to Contractor that, for a period of no less than 12
months from Contractor’s acceptance of items delivered or services performed
under this Subcontract, those products, supplies, items, or services shall:  (a)
conform to all requirements of this Subcontract; (b) be free from all defects in
material and workmanship; and (c) to the extent not manufactured pursuant to any
design furnished by Contractor, be free from all defects in design and fit for
their intended purposes.
 
11.3  Subcontractor hereby represents and warrants that it shall perform any and
all of its obligations under this Subcontract by qualified personnel and in a
manner that is professional and consistent with industry standards.
 
11.4  Subcontractor further agrees that, in the event of any error or defect,
Subcontractor shall immediately correct such error or defect or non-conformance
at no additional cost to Contractor.  This remedy is in addition to any and all
other remedies which Contractor may have pursuant to this Subcontract or
otherwise.
 
11.5  This warranty is in addition to any warranty which maybe implied or
imposed by operation of law.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10

--------------------------------------------------------------------------------





 
 
ARTICLE 12
 
 
Intellectual Property
 
12.1  The Parties understand and agree that the BPA or Delivery Order may
require Contractor to obtain certain rights in technical data and software for
items delivered by subcontractors.  Subcontractor agrees to provide Contractor
with rights in technical data, computer software, and software documentation, to
which the Government may be entitled.
 
12.2  The BPA contains FAR 52.227-14 Rights in Technical Data.  Under that
clause, Contractor has the responsibility to obtain from its subcontractors all
data and rights therein necessary to fulfill the Contractor’s obligations to the
Government.
 
12.3  Subcontractor agrees to comply with FAR 52.227-14 (Alt II & III).  With
respect to the three data feeds
*********************************************************
********************************************************************************************
provided by Subcontractor in connection with all GPS messaging sold under this
Agreement, the Parties understand and agree:  (i) that the data feeds and all
associated technical data are preexisting works produced at private expense; and
(ii) the Contractor and/or Government shall have “limited rights” in data and
“restricted computer software rights,” as those terms are defined in FAR
52.227-14.
 


12.4  Work Product Produced Pursuant To Subcontract
 
(a)  The allocation of rights to all “data” (as defined in FAR 52.227-14) first
produced by Subcontractor in connection with the performance of this Agreement
using Contractor or Government funding shall be governed by FAR 52.227-14 (Alt.
II & III).
 
(b)  The allocation of rights to all “inventions” (as defined in FAR 52.227-11)
first conceived or actually reduced to practice by Subcontractor in the
performance of work under this Agreement shall be governed by FAR 52.227-11.
 
12.5  Work Product Not Produced Pursuant To Subcontract
 
(a)  Subcontractor retains sole and exclusive ownership rights to all “data” and
“inventions”:
 
(i)  first produced, conceived, or reduced to practice by Subcontractor prior to
the effective date of this Agreement, or
 
(ii)  first produced, conceived or reduced to practice by Subcontractor in any
circumstances other than in the performance of work under this Agreement using
Contractor or Government funds.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

11

--------------------------------------------------------------------------------





 
12.6  If this Subcontract requires Subcontractor to provide “commercial
software,” as that term is used in FAR Part 12, then Subcontractor shall acquire
for the Contractor and Government the commercial license that is normally
provided with such software, and the foregoing provisions shall not apply.
 
12.7  The licenses granted to Contractor under this Article also include the
right to transfer the licenses to the Government, as reasonably required in
connection with the Delivery Order.
 
12.8  Contractor agrees to preserve Subcontractor’s copyright notice thereon to
the extent that such a notice was included with the original software and/or
software documentation.
 
 
ARTICLE 13
 
 
Confidentiality
 
13.1  The Parties anticipate that it may be necessary to provide access to
confidential and/or proprietary information to each other pursuant to this
Agreement (“Proprietary Information”).  Proprietary Information shall be clearly
identified or labeled as such by the disclosing party at the time of
disclosure.  Where concurrent identification of Proprietary Information is not
feasible, the disclosing party shall provide such identification as promptly
thereafter as possible.
 
13.2  Each of the Parties agrees that it shall protect the confidentiality of
the Proprietary Information of the other in the same manner as it protects it
own Proprietary Information of like kind.  Disclosures of Proprietary
Information shall be restricted to those individuals who are directly
participating in the TAV Program.  The Parties shall return or destroy all
Proprietary Information of the other upon the earlier of a request by the
disclosing party or upon termination of this Agreement.
 
13.3  The limitations on reproduction, disclosure, or use, of Proprietary
Information shall not apply to, and such party shall not be liable for,
reproduction, disclosure, or use of Proprietary Information of the other where:
 
(a)  Prior to the receipt under this Agreement, the information was developed
independently by the party receiving the Proprietary Information, or was
lawfully received from other sources without an obligation of confidence,
including the Customer; or
 
(b)  Subsequent to the receipt under this Agreement, the information (i) is
published or otherwise disclosed to others by the disclosing party without
restriction, (ii) has been lawfully obtained from other sources by the party
that received the Proprietary Information, (iii) otherwise comes within the
public knowledge or becomes generally known to the public without breach of this
Agreement, or (iv) is independently developed by the party that received the
Proprietary Information.
 

12

--------------------------------------------------------------------------------





 
13.4  Neither the execution of this Agreement, nor the furnishing of any
Proprietary Information by any party shall be construed as granting to the other
party expressly, by implication, by estoppel or otherwise, any license under any
invention, patent, trademark, copyright or other proprietary right now or
hereafter owned or controlled by the party finishing same.
 
 
ARTICLE 14
 
 
Cyber Security
 
Subcontractor is responsible for compliance with the FEMA Cyber-Security,
Accessibility, Enterprise Architecture and Documentation Requirements.  (See
Blanket Purchase Agreement No. ****************************).
 
 
ARTICLE 15
 
 
Delays
 
15.1  Subcontractor Delays
 
(a)  In the event that Subcontractor expects that it cannot perform one of its
obligations under this Subcontract in a timely fashion, it shall provide written
notice thereof to Contractor immediately, which notice shall include all
information known to Subcontractor relating to such delay and the date upon
which Subcontractor expects to complete performance.  Such notice shall in, no
way constitute an excuse of performance or a waiver of acceptance thereof.
 
(b)  In the event Contractor has reason to believe that Subcontractor may be
unable successfully or timely to perform any of its obligations under this
Subcontract Contractor may request that Subcontractor provide Contractor with
adequate assurance that Subcontractor shall properly perform such
obligations.  If Subcontractor is unable or fails to provide such assurance,
then Contractor, upon written notification to Subcontractor, may perform in lieu
of Subcontractor and deduct the cost of Contractor’s substitute performance from
the amount that would otherwise be payable to Subcontractor.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

13

--------------------------------------------------------------------------------





 
15.2  Contractor Delays
 
(a)  If the performance of all or any part of Subcontractor’s obligations of
this Subcontract is delayed by an act of Contractor in the administration of
this Subcontract that is not expressly or impliedly authorized by this
Subcontract, or by a failure of Contractor to act within the time specified in
this Subcontract, or within a reasonable time if not specified, then:
 
(i)  an equitable adjustment shall be made in the Performance or Delivery
Schedule and any other term or condition affected by the delay, and the
Subcontract shall be modified, in writing, accordingly; HOWEVER,
 
(ii)  no adjustment shall be made pursuant to this Article for any delay to the
extent that performance would have been delayed or interrupted by any other
cause, including the fault or negligence of Subcontractor, or for which an
adjustment is provided or excluded under any other term or condition of this
Subcontract.
 
(b)  A claim under this Article shall not be allowed for any costs incurred more
than 20 days before Subcontractor notifies Contractor in writing of the act or
failure to act involved; and unless the claim, in an amount stated, is asserted
in writing as soon as practicable after the termination of the delay.
 
15.3  Excusable Delays.  Neither Party to this Subcontract shall be liable or
deemed to be in default for any delay or failure in performance under this
Subcontract resulting directly or indirectly from:  Acts of God; acts of force
majeure; acts of civil or military authority; fires; floods; accidents;
explosions; earthquakes; strikes; labor disputes; loss or interruption of
electrical power or other public utility; freight embargoes or delays in
transportation; or any similar or dissimilar cause beyond its reasonable
control, so long as the Government excuses such delayed performance under the
Delivery Order.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

14

--------------------------------------------------------------------------------





 
 
ARTICLE 16
 
 
Personnel
 
16.1  Contractor shall have the right to review the qualifications of and
interview (in person or by telephone, as practicable) all personnel
Subcontractor designates to perform work under this Subcontract.  Contractor
reserves the right, in its sole discretion, to disapprove the continuing
assignment of Subcontractor personnel provided hereunder.  Subcontractor shall
honor the specific requests of Contractor with respect to the assignment of
employees to perform Subcontractor’s obligations hereunder, if
reasonable.  Subcontractor shall promptly remove any employee performing work
hereunder upon request by Contractor and promptly provide a substitute employee
satisfactory to Contractor.
 
16.2  The Parties mutually agree not to solicit for employment each other’s
employees who are directly or indirectly associated with the work covered by
this Subcontract for a period beginning with the execution of this Subcontract
and extending for one (1) year after the termination or expiration of this
Subcontract or any extension, without the prior written consent of the other
Party.
 
 
ARTICLE 17
 
 
Technical Direction
 
17.1  The performance of work shall be subject to the technical direction of
Contractor’s Program Manager.  “Technical Direction” refers to direction to
Subcontractor which otherwise supplements the Subcontract’s general scope of
work.  “Technical Direction” must be confined to such scope of work and shall
not constitute a change or new assignment, nor supersede or modify any other
provision of this Subcontract.  To be valid, technical direction:
 
(a)  must be consistent with the general scope of work set forth in the
Subcontract;
 
(b)  shall not change the expressed terms, conditions, or specifications
incorporated into the Subcontract; and
 
(c)  shall not constitute a basis for extension to the Subcontract Performance
or Delivery Schedule or increase in the Subcontract Ceiling Price.
 
17.2  If Subcontractor believes any direction exceeds these limitations,
Subcontractor shall notify Contractor in writing within two (2) days of receipt
of such Technical Direction. Subcontractor shall be obligated to continue with
performance as directed, notwithstanding any dispute as to whether the direction
exceeds the limitation stated above.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

15

--------------------------------------------------------------------------------





 
 
ARTICLE 18
 
 
Changes
 
18.1  Contractor’s Program Manager may, at any time, by a written order, and
without notice to the sureties, if any, make changes, within the general scope
of the Subcontract, in any one or more of the following:
 
(a)  description of services to be performed;
 
(b)  time of performance (i.e., hours of the day, days of the week, etc.);
 
(c)  place of performance of the services;
 
(d)  drawings, designs, or specifications when the products, supplies, or items
to be furnished are to be specially manufactured for Contractor in accordance
with the drawings, designs, or specifications;
 
(e)  method of shipment or packing of products, supplies, or items; or
 
(f)  place of delivery.
 
18.2  If any such change causes an increase in the estimated cost of, or the
time required for, the performance of any part of the work under this
Subcontract, whether or not changed by the order, or otherwise affects any other
terms or conditions of this Subcontract, Contractor shall make an equitable
adjustment and modify the Subcontract in writing with regard to:
 
(a)  the estimated cost and/or performance or delivery schedule;
 
(b)  the amount of any additional fixed fee to be paid to Subcontractor; and/or
 
(c)  such other terms or conditions of the Subcontract as may be affected.
 
18.3  Subcontractor must assert its right to an equitable adjustment under this
Article within thirty (30) days from the date of receipt by Subcontractor of the
written order.
 
18.4  Failure to agree to any equitable adjustment shall constitute a dispute
within the meaning of the “Disputes” Article of this Subcontract.  However,
nothing in this Article shall excuse Subcontractor from proceeding with the
Subcontract as changed.
 

16

--------------------------------------------------------------------------------





 
18.5  Notwithstanding the provisions of this Article, the estimated cost of this
Subcontract shall not be increased or deemed to be increased except by specific
written modification of this Subcontract, indicating the new estimated
cost.  Until such properly executed written modification is made, Subcontractor
shall not be obligated to continue performance or incur costs beyond the
“Ceiling Price” established in the Article of this Subcontract addressing
“Estimated Cost Award Fee, and Payment.”
 
 
ARTICLE 19
 
 
Stop Work Order
 
19.1  Contractor may, at any time, by written order to Subcontractor, require
Subcontractor to stop all, or any part, of the work called for by this
Subcontract for a period of ninety (90) days after the order is delivered to
Subcontractor, and for any further period to which the Parties may agree. Any
such order shall be specifically identified as a Stop Work Order issued pursuant
to this Article.  Upon receipt of such a written order, Subcontractor shall
forthwith comply with its terms and take all reasonable steps to minimize the
incurrence of costs allocable to the work covered by the order during the period
of work stoppage, but this shall not apply to prepaid services.  Within a period
of ninety (90) days after a stop work order is delivered to Subcontractor, or
within any extension of that period to which the Parties shall have agreed,
Contractor shall either cancel the stop work order or terminate the work covered
by such order in accordance with “Termination” Article of this Subcontract.
 
19.2  If a stop work order issued under this Article is canceled or the period
of the order or any extension thereof expires, Subcontractor shall resume work.
Contractor shall make an equitable adjustment in the Performance or Delivery
Schedule, the Estimated Cost, the Fixed Fee, or a combination thereof, and in
any other provisions of the Subcontract that may be affected, and the
Subcontract shall be modified, in writing, accordingly, if:
 
(a)  the stop work order results in an increase in the time required for, or in
Subcontractor’s costs properly allocable to, the performance of any part of this
Subcontract, and
 
(b)  Subcontractor asserts a claim for such adjustment within thirty (30) days
after the end of the period of work stoppage.
 
19.3  If a stop work order is not canceled and the work covered by such order is
terminated for the convenience of Contractor, the reasonable costs resulting
from the stop work order shall be allowed in arriving at the termination
settlement.
 
19.4  If a stop work order is not canceled and the work covered by such order is
terminated for default, Contractor shall allow, by equitable adjustment or
otherwise, reasonable costs resulting from the stop work order.
 
19.5  Stop work orders shall not apply to prepaid services and shall not qualify
Contractor for a refund or rebate of prepaid amounts.
 

17

--------------------------------------------------------------------------------





 
 
ARTICLE 20
 
 
Termination
 
20.1  Termination for convenience.  The Contractor may terminate this Agreement
in whole or in part without cause, in the event the Government terminates the
BPA or any delivery or task order or the BPA or any delivery or task order
expires.  In the event of such termination, the Subcontractor shall immediately
stop all work hereunder and shall immediately cause any and all of its suppliers
and subcontractors to cease work.  Subject to the terms of this contract, the
Subcontractor shall be paid for all services, products, supplies, and/or items
for which Contractor has ordered up to the event of termination.  The
Subcontractor shall not be required to comply with the cost accounting standards
or contract cost principles for this purpose.  This paragraph does not give the
Contractor any right to audit the Subcontractor’s records.  The Subcontractor
shall not be paid for any work performed or costs incurred which reasonably
could have been avoided.  Products or services which have been prepaid will not
qualify for any refund or rebate as a result of Termination for convenience.
 
20.2  Termination for cause.  The Contractor may terminate this contract, or any
part hereof, for cause in the event of any material default by the
Subcontractor, or if the Subcontractor fails to comply with and correct upon
written notice within ten (10) days, any contract terms and conditions, or fails
to provide the ordering activity, upon request, with adequate assurances of
future performance.  In the event of termination for cause, the Contractor shall
not be liable to the Subcontractor for any amount for supplies or services not
accepted, and the Subcontractor shall be liable to the Contractor for any and
all rights and remedies provided by law.  Contractor reserves the right to
complete any portion, in whole or in part, of Subcontractor’s effort and invoice
the Subcontractor for such efforts.  If it is determined that the Contractor
improperly terminated this contract for default, such termination shall be
deemed a termination for convenience.
 
20.3  Upon termination, Subcontractor shall deliver to Contractor all services,
products, supplies, and/or items for which Contractor has ordered and paid
Subcontractor, Contractor shall pay Subcontractor for all services, products,
supplies, and/or items that Contractor has ordered and accepted.
 
 
ARTICLE 21
 
 
Disputes
 
The Parties agree to attempt to resolve their differences cooperatively in a
spirit of friendship, good faith, and mutual respect.  In the event that the
Parties are unable to promptly resolve a dispute, the Parties agree to escalate
the dispute within their respective organizations for attempted resolution at
each level.  The Parties agree that any claims or disputes will be submitted to
non-binding mediation prior to initiation of any formal legal process.  Costs of
mediation will be shared equally by the Parties.
 

18

--------------------------------------------------------------------------------





 
 
ARTICLE 22
 
 
Records Retention and Audit
 
Subcontractor shall maintain records and related documentation in support of all
costs incurred in the performance of any effort under this Subcontract.  Access
to such records shall be made available to Government auditors and authorized
representatives of the Government Contracting Officer after receipt of
reasonable notice.  Such records shall be available at Subcontractor’s office(s)
at reasonable times, for examination audit, and/or reproduction only by the
auditing Government agency until three (3) years after final payment under this
Subcontract.
 
 
ARTICLE 23
 
 
Compliance With Federal, State, and Local Laws
 
23.1  Subcontractor shall comply with all Federal, State, Municipal, and local
laws, rules, executive orders, and regulations that may be applicable to this
Subcontract, including the procurement of any necessary permits and
licenses.  At the request of Contractor or the Government, Subcontractor shall
furnish certificates to the effect that it has complied with said laws, rules,
and regulations.
 
23.2  The Contractor agrees to comply with 31 U.S.C. 1352 relating to
limitations on the use of appropriated funds to influence certain Federal
contracts; 18 U.S.C. 431 relating to officials not to benefit; 40 U.S.C. 327, et
seq., Contract Work Hours and Safety Standards Act; 41 U.S.C. 51-58,
Anti-Kickback Act of 1986; 41 U.S.C. 265 and 10 U.S.C. 2409 relating to
whistleblower protections; 49 U. S.C. 401 18, Fly American; and 41 U.S.C. 423
relating to procurement integrity.
 
 
ARTICLE 24
 
 
Organizational Conflicts of Interest
 
24.1  Definitions.
 
“Subcontractor” means the person, firm, unincorporated association, joint
venture, partnership, or corporation that is a party to this contract.
 
“Subcontractor and its affiliates” and “Subcontractor or its affiliates” refers
to the Subcontractor, its chief executives, directors, officers, subsidiaries,
affiliates, subcontractors at any tier, and consultants and any joint venture
involving the Subcontractor, any entity into or with which the Subcontractor
subsequently merges or affiliates, or any other successor or assignee of the
Subcontractor.
 
An “Organizational conflict of interest” exists when the nature of the work to
be performed under a proposed ordering activity contract, without some
restriction on ordering activities by the Subcontractor and its affiliates, may
either (i) result in an unfair competitive advantage to the Subcontractor or its
affiliates or (ii) impair the Subcontractor’s or its affiliates’ objectivity in
performing contract work.
 

19

--------------------------------------------------------------------------------





 
24.2  To avoid an organizational or financial conflict of interest and to avoid
prejudicing the best interests of the ordering activity, ordering activities may
place restrictions on the Subcontractor, its affiliates, chief executives,
directors, subsidiaries and subcontractors at any tier when placing orders
against the Subcontract.  Such restrictions shall be consistent with FAR 9.505
and shall be designed to avoid, neutralize, or mitigate organizational conflict
of interest that might otherwise exist in situations related to individual
orders placed against the schedule contract. Examples of situations, which may
require restrictions, are provided at FAR 9.508.
 
 
ARTICLE 25
 
 
Assignments and Delegations
 
25.1  Neither this Agreement nor any interest herein may be assigned, in whole
or in part, by either party without the prior written consent of the other
party, except that without securing such prior consent, either party shall have
the right to assign this Agreement to any successor to such party by way of
merger or consolidation or the acquisition of substantially all of the entire
business and assets of such party relating to the subject matter of this
Agreement, provided that such successor shall expressly assume all of the
obligations and liabilities of such party under this Agreement and provided
further, that such party shall remain liable and responsible to the other party
for the performance and observance of all such obligations.
 
 
ARTICLE 26
 
 
Subcontracting
 
Subcontractor shall not enter into any lower-tier subcontract work without first
obtaining the Contractor’s written approval thereof.  This limitation, however,
shall not apply to Subcontractor’s purchase of standard commercial supplies.
 
 
ARTICLE 27
 
 
Bankruptcy
 
Contractor may terminate this Subcontract for cause, in whole or in part, by
written notice to Subcontractor if either Subcontractor becomes insolvent or
makes a general assignment for the benefit of creditors, or a petition under any
bankruptcy act or similar statute is filed by or against Subcontractor and not
vacated within ten (10) days after it is filed.
 

20

--------------------------------------------------------------------------------



 
ARTICLE 28
 
 
Insurance
 
28.1  Subcontractor shall maintain, at Subcontractor’s own expense, (1)
Comprehensive General Liability Insurance (“CGLI”), (2) Professional Liability
Insurance (“PLI”) for errors and omissions and (3) Worker’s Compensation
Insurance in the amount of five hundred thousand dollars ($500,000) each.  Such
insurance shall provide coverage for liabilities or claims for damages resulting
from services performed or undertaken by Subcontractor hereunder.  Certificates
of Insurance shall be furnished to Contractor from time to time upon reasonable
request.
 
28.2  Before commencing work under this contract, the Subcontractor shall notify
the Contractor in writing that the required insurance has been obtained.  The
policies evidencing required insurance shall contain an endorsement to the
effect that any cancellation or any material change adversely affecting the
Contractor’s interest shall not be effective:  (1) For such period as the laws
of the State in which this contract is to be performed prescribe; or (2) Until
30 days after the insurer or the Contractor gives written notice to the
Contracting Officer, whichever period is longer.
 
 
ARTICLE 29
 
 
Independent Contractor
 
It is understood and agreed that Subcontractor shall provide the services,
products, supplies, and/or items under this Subcontract as an independent
contractor and that Subcontractor’ s employees shall not be considered employees
of Contractor within the meaning or the applications of any national,
provincial, state, or local laws or regulations including, but not limited to,
laws or regulations covering unemployment insurance, old age benefits,
worker’s compensation, industrial accidents, labor, or taxes of any kind.
 Subcontractor’s personnel who are to perform the services shall be under the
employment, and ultimate control, management, and supervision of Subcontractor.
 It is understood and agreed that Subcontractor’s employees shall not be
considered Contractor employees within the meaning or application of
Contractor/employee fringe benefit programs for the purpose of vacations,
holidays, pension, group life insurance, accidental death, medical,
hospitalization, and surgical benefits.  Accordingly, Subcontractor shall have
the sole responsibility for paying all such taxes and other amounts due under
applicable laws and regulations, and all amounts due for fringe benefits, in
respect of Subcontractor’s employees.  Subcontractor shall indemnify, defend,
and hold Contractor harmless from any claims or liabilities, including
attorney’s fees and costs of litigation to the extent caused by a breach of said
responsibilities by Subcontractor.  Nothing herein contained shall be construed
to imply a joint venture, partnership, or principal-agent relationship between
Subcontractor and Contractor, and neither Party shall have the right, power, or
authority to obligate or to bind the other in any manner whatsoever, except as
otherwise agreed to in writing by the Parties
 

21

--------------------------------------------------------------------------------



 
ARTICLE 30
 
 
Subcontract Administration
 
30.1  Notwithstanding any other provisions of this Subcontract or any document
referenced herein, Contractor’s Program Manager is the only individual
authorized to make the changes in or to redirect the work required by this
Subcontract.  In the event Subcontractor effects any change at the direction of
any other person, the change shall be considered as having been made without
authority and an adjustment shall not be made in the Subcontract Estimated Cost,
Fixed Fee, or the Performance or Delivery Schedule as a result
thereof.  Contractor Program Manager is: **********.  Contractor must notify
Subcontractor of changes in Program Manager, including name and all pertinent
contact information, in writing,-within twenty-four (24) hours of change.
 
30.2  Where Contractor’s approval is required under the terms of this
Subcontract, it shall be construed to mean the approval of Contractor’s Program
Manager.
 
30.3  All notices and correspondence desired or required to be delivered
hereunder shall be in writing and sent by either Party to the other to the
following addresses:
 
Contractor:
 
*******************
*******************
***********************
*******************
Subcontractor:
 
*****************
*************************
******************
***************
 
ARTICLE 31
 
 
No Waiver of Conditions
 
No waiver shall be deemed-to have been made by either Party unless expressed in
writing and signed by the waiving Party.  The failure of either Party to insist
in any one or more instances upon strict performance of any of the terms or
conditions of this Subcontract, or to exercise any option or election herein
contained, shall not be construed as a waiver or relinquishment for the future
of such terms, conditions, option, or election, but the same shall continue and
remain in full force and effect, and no waiver by any Party of any one or more
of its rights or remedies under this Subcontract shall be deemed to be a waiver
of any prior or subsequent rights or remedy hereunder or at law.  All remedies
afforded in this Subcontract shall be taken and construed as cumulative; that
is, in addition to every other remedy available at law or in equity.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

22

--------------------------------------------------------------------------------



 
ARTICLE 32
 
 
Documents Incorporated By Reference
 
The following documents are being incorporated by reference:  Exhibits 3 and 4
to Blanket Purchase Agreement No. ****************, Delivery Order No.
***************; Attachment “A,” entitled “Statement of Work, Payment Schedule
and Pricing”; Attachment “B,” entitled “Other Incorporated Clauses”; Orbit One
Statement of Warranty and Returns Procedure; and Orbit One General Terms and
Conditions.
 
 
ARTICLE 33
 
 
Applicable Law and Interpretation of Subcontract
 
33.1  Irrespective of the place of performance or delivery, the provisions in
the FAR and/or supplemental agency clauses incorporated into the Subcontract
shall be construed and interpreted according to the Federal common law of
Government contracts, as enunciated and applied by Federal judicial bodies,
agency boards of contract appeals, and quasi-judicial agencies of the Federal
government.  To the extent that the Federal common law of Government contracts
is not dispositive or other clauses are in dispute, the laws of Georgia shall
govern.
 
33.2  This Subcontract constitutes the entire agreement between Contractor and
Subcontractor and rescinds all communications, oral or written, between
Contractor and Subcontractor in relation to the subject matter of this
Subcontract, including any prior existing teaming agreements.  No other
agreement or understanding exists between Contractor and Subcontractor except as
set forth in this Subcontract.  These terms and conditions shall prevail
notwithstanding any additional or different terms and conditions of any order
submitted by Contractor in respect to the services, products, supplies, and/or
items to be provided.  No agreement, modification, or understanding varying or
extending the terms or conditions of this Subcontract shall be binding, unless
reduced to writing and properly executed by both Parties.
 
33.3  Should any Article, term, or condition of this Subcontract be found to be
illegal, invalid, or unenforceable, such finding shall not affect the legality,
validity, or enforceability of any other Article, term, or condition of this
Subcontract.  Furthermore, this Subcontract shall be construed as though such
illegal, invalid, or unenforceable Article, term, or condition had not been
included herein.
 
33.4  Unless otherwise stated, all periods of days referred to in this
Subcontract shall be measured in calendar days.
 
33.5  The Article headings and subheadings set forth in this Subcontract are for
the convenience of the Parties, and in no way define, limit, or describe the
scope or intent of this Subcontract and are to be given no legal affect.
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

23

--------------------------------------------------------------------------------



 
ARTICLE 34
 
 
Order of Precedence
 
The following order of precedence shall govern in the event of a conflict or
inconsistency between the Articles in or the Attachments to this Subcontract
 
(a)  Articles 1 through 33 of this Subcontract;
 
(b)  Attachment “A,” entitled “Statement of Work, Payment Schedule and Pricing”;
 
(c)  Attachment “B,” entitled “Other Incorporated Clauses” and the clauses
incorporated therein.
 
(d)  Subcontractor proposal to Contractor (dated June 1, 2007) and Quotation for
Product and Services for 2007/ Phase IB (dated November 21, 2006).
 
(e)  Orbit One Statement of Warranty and Returns Procedure.
 
(f)  Orbit One General Terms and Conditions.
 


 
IN WITNESS WHEREOF, the Parties have executed this Subcontract by their duly
authorized officers as of this 31st day of May, 2007.
 
        ***********
 
       ****************
By:  Stratix Corporation
 
By:  Orbit One Communications
***********
 
***************
***
 
*************

 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

24

--------------------------------------------------------------------------------



Attachment A:
 
Statement of Work, Payment Schedule and Pricing
 
(Attachment A omitted in its entirety)
 
***
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

25

--------------------------------------------------------------------------------



Attachment B:
 
Other Incorporated Clauses
 
1.           FAR/Agency Contract Clauses.  The FAR and supplemental agency
clauses, as in effect on the date of the Delivery Order, which are included in
the Delivery Order and are applicable to this Subcontract as written are hereby
incorporated by reference into this Subcontract.  The obligations of Contractor
to the Government as provided in said clauses we deemed to be the obligations of
the Subcontractor to Contractor, as appropriate.  Whenever necessary to make the
context of the FAR and supplemental agency clauses applicable to this
Subcontract, unless stated otherwise, the term “Contractor” shall mean
Subcontractor, the term “Contract shall mean this Subcontract, and the term
“Government,” “Contracting Officer,” and equivalent phrases shall mean
Contractor.  These clauses are:
 
(52.202-1)
DEFINITIONS (JULY 2004)
(52.209-6)
PROTECTING THE GOVERNMENT’S INTEREST WHEN SUBCONTRACTING WITH CONTRACTORS
DEBARRED, SUSPENDED, OR PROPOSED FOR DEBARMENT (JAN 2005)
(52.222-26)
EQUAL OPPORTUNITY (APR 2002)
(52-222-35)
EQUAL OPPORTUNITY FOR SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA,
AND OTHER ELIGIBLE VETERANS (DEC 2001)
(52.222-36)
AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES (JUN 1998)
(52.222-41)
SERVICE CONTRACT ACT OF 1965, AS AMENDED (MAY 1989)
(52.227-14)
RIGHTS IN DATA-GENERAL (JUN 1987) (ALT II & III DEVIATION - MAY 2003)
(52.237-1)
SITE VISIT (APR 1984)
(52.237-3)
CONTINUITY OF SERVICES (JAN 1991) ((DEVIATION - MAY 2003)
(52.246-4)
INSPECTION OF SERVICES-FIXED-PRICE (AUG 1996) (DEVIATION - MAY 2003)
(552.203-71)
RESTRICTION ON ADVERTISING (SEP 1999)
(552.232-78)
PAYMENT INFORMATION (JUL 2000)

These incorporated FAR and agency clauses are in addition to those FAR clauses
specifically set forth in the Articles of this Subcontract.
 

26

--------------------------------------------------------------------------------





 
EXHIBIT 3
 
BPA **************
 
Total Asset Visibility
Phase 1b


Performance Based Service Contract (PBSC)
Surveillance Plan


(Exhibit 3 Omitted in its Entirety)
 
 
***
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
































--------------------------------------------------------------------------------



EXHIBIT 4
 
FEMA TAV Phase 1b
Statement of Objectives


(Exhibit 4 Omitted in its Entirety)
 
 
***
 
[***] Represents confidential material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.




--------------------------------------------------------------------------------


